DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “an email validation agent” in claims 21 and 22.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 21 and 22 are rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for claiming a single means claim. As stated above the claim purports to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, but fails to recite a combination of elements as required by that statutory provision and thus cannot rely on the specification to provide the structure, material or acts to support the claimed function.  As such, the claim recites a function that has no limits and covers every 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 15-16, 21 and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Windsor et al. (US 2016/0255049 A1), hereinafter, “Windsor”.
Regarding Claims 1, 21 and 23, Windsor discloses a system, corresponding method and non-transitory computer readable storage medium, wherein the system comprising: 
an email validation agent configured to: 
receive an email validation request from a requestor to validate an email, the email validation request indicating at least a sender domain indicating a domain of the 
determine whether the sender domain is in a whitelist of known domains (See, Paragraph 0028, “evaluating whether domain name of the email to be delivered to the recipient is present in any of local white list or local black list, where the white list and the black list can be stored in any of the messaging security gateway, computing device, email server, or any another storage enabled device that can be accessed for such evaluation. Local white list can be configured to store a list of valid domain names, authenticity of which is verified to be correct” and also see, Paragraphs 0070 and 0071), wherein a known domain is a domain that is linked to an organization whose provenance is known, such that it can be linked to an identifiable entity in the real world (See, See, Fig. 5 and Paragraph 0054, “Local white and black lists can also be stored such that the lists pertain to a specific organization/company and therefore the list can be modified at any time by network administrator or any other authorized person” and Paragraph 0055, “for a given valid domain name, all possible variants (such as in spelling, pronunciation, and extension) can be identified and, for each of such variant, details relating to the owner of the variant domain name, time of registration of the details of whether a website is running for the variant domain name, details of whether a web server or mail server is configured for the variant domain name can be determined and entered into the doppelganger database” and Paragraph 0059, “According to one embodiment, upon dynamic verification of domain name, domain name validation module 204 can send verified domain name to validity update module 206. Validity update module 206 can receive verified domain name from the domain name validation module 204 and update doppelganger database and/or local white/black list based on result of verification. For instance, if the verified domain name is found to be valid, the domain name can be added in local white list and alternatively also in doppelganger database”) and; 
generate, in response to determining that the sender domain is not in the list of known domains, a message indicating that the email is not valid (See, Paragraph 0072, “At block 715, it is checked as to whether domain name of outbound email is present in local white list. Local messaging security gateway can be configurd to check whether the domain name of the outbound email is present in local white list, wherein the local white list stores a list of valid and acceptable domain names to which outbound emails can be transmitted. If the domain name is present in local white list, the method goes to execute block 760, else would move to block 720 and Paragraph 0073, “At block 720, it is checked as to whether the domain name is present in local black list. Local messaging security gateway can be configured to check whether the domain name is present in local black list, wherein the local black list stores a list of invalid and unacceptable domain names, which can be malicious and/or dangerous. If the domain name is present in local black list, the method moves on to block 725, else will move to 
generate, in response to determining that the sender domain is in the list of known domains, the message indicating that the email is valid (See, Paragraph 0072, “t block 715, it is checked as to whether domain name of outbound email is present in local white list. Local messaging security gateway can be configurd to check whether the domain name of the outbound email is present in local white list, wherein the local white list stores a list of valid and acceptable domain names to which outbound emails can be transmitted. If the domain name is present in local white list, the method goes to execute block 760”); and 
transmit the message to the requestor (See, Paragraph 0080, “At block 760, mail is transmitted to the concerned recipient of the email. Email can be transmitted to mail server of the respective domain name through internet”).
Regarding Claim 2, the rejection of claim 1 is incorporated and Windsor further discloses wherein the email validation system is a component of at least one of 1) a third party entity and 2) a receiving email system that receives the email (See, Fig. 1, Numeral 110 and Paragraph 0040).
Regarding Claim 3, the rejection of claim 1 is incorporated and Windsor further discloses wherein one or more security actions are performed against an email in response to the message indicating the email is not valid, the one or more security actions including at least one of deleting the email, quarantining the email, sending a warning to a recipient of the email, and sending a notification to an administrator (See, Paragraphs 0057 and 0073).
Claim 4, the rejection of claim 1 is incorporated and Windsor further discloses wherein the whitelist of known domains is generated by: accessing lists of legitimate domains from one or more third party sources, the one or more third party sources including at least one of domain collection organizations, semi-private data sources, private data sources, and public data sources; and cross-referencing the lists of legitimate domains from the one or more third party sources to generate the list of known domains (See, Paragraphs 0049, 0058 and 0062).
Regarding Claim 5, the rejection of claim 1 is incorporated and Windsor further discloses wherein the list of known domains further includes a list of bad domains, the method further comprising: determining that the sender domain is in the list of bad domains; and generating, in response to determining that the sender domain is in the list of bad domains, the response indicating that the email is not valid (See, Paragraphs 0044 and 0045).
Regarding Claim 6, the rejection of claim 1 is incorporated and Windsor further discloses wherein the whitelist of known domains is generated by: accessing a list of inbound emails received for a subset of organizations (See, Paragraph 0031); identifying a plurality of sender domains for the list of inbound emails (See, Paragraph 0044); and adding one or more sender domains of the plurality of sender domains that are determined to be legitimate sender domains to the list of known domains (See, Paragraphs 0045-0046).
Regarding Claim 15, the rejection of claim 1 is incorporated and Windsor further discloses performing, in response to the determination that the sender domain is not in the list of known domains, a new domain inspection to determine whether to add the 
Regarding Claim 16, the rejection of claim 15 is incorporated and Windsor further discloses accessing a WHOIS information of the sender domain; determining whether the WHOIS information includes contact information that can be traced to a real world location; and adding, in response to a determination that the WHOIS information includes contact information that can be traced to a real world location, the sender domain to the list of known domains (See, Paragraphs 0058 and 0062). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Windsor in view of Styler et al. (US 2015/0213131 A1), hereinafter, “Styler”.
Claim 17, the rejection of claim 15 is incorporated and Windsor further discloses accessing a WHOIS information of the sender domain (See, Paragraphs 0062, 0071 and 0076); determining a duration of time that the registration of the WHOIS information has not been changed (See, Paragraphs 0058 and 0064 and 0092) but fails to disclose adding, in response to a determination that the duration of time exceeds a threshold duration, the sender domain to the list of known domains.
Styler discloses adding, in response to a determination that a duration of time exceeds a threshold duration, the sender domain to the list of known domains (See, Paragraphs 0069, 0101, 0110).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add, in the system of Windsor, the sender domain to the list of known domains in response to a determination that a duration of time exceeds a threshold duration as taught by Styler because “[T]the longer domain name has been registered, the higher the reputation of the domain name may be” (See, Styler, Paragraph 0069).
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Windsor in view of Rao et al. (US 2018/0255083 A1), hereinafter, “Rao”.
Regarding Claim 19, the rejection of claim 15 is incorporated and Windsor does not explicitly disclose querying a DNS (Domain Name System) database for one or more records of the sender domain; determining a number of records associated with the sender domain; and adding, in response to a determination that the number of records exceeds a threshold count, the sender domain to the list of known domains.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to query, in the system of Windsor, a DNS (Domain Name System) database for one or more records of the sender domain; determining a number of records associated with the sender domain; and adding, in response to a determination that the number of records exceeds a threshold count, the sender domain to the list of known domains as taught by Rao so that “if both numbers (e.g., the number of hosts and the number of resolutions) are above this uniform threshold (falling within the fourth quadrant), the computing device may proceed to identify the domain as benign. If either of the numbers (e.g., the number of hosts or the number of resolutions) fall below the uniform threshold (falling within the first, second, or third quadrants), the computing device identifies the domain as not benign. If the computing device identifies the domain as benign, the computing device may proceed to discard a DNS log associated with the domain and/or incorporate the domain into a whitelist” (See, Rao, Paragraph 0028).

Allowable Subject Matter
s 7-14, 18, 20 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Chen et al. (US 7,854,001 B1).
Wang et al. (US 2015/0381654 A1).
Goldstein (US 2016/0315969 A1).
Bartik et al. (US 2019/0036930 A1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESH PALIWAL whose telephone number is (571)270-1807.  The examiner can normally be reached on M-F 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/YOGESH PALIWAL/Primary Examiner, Art Unit 2435